UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/11 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 21 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Mid-Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Mid-Cap Growth Fund, covering the 12-month period from January 1, 2011, through December 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The generally mild returns produced by the U.S. stock market in 2011 belie the pronounced volatility affecting equities over much of the year. Day-to-day market movements were often tumultuous, driven by macroeconomic developments ranging from catastrophic natural disasters in Japan to an unprecedented downgrade of long-term U.S. debt securities and the resurgence of a sovereign debt crisis in Europe. Still, U.S. corporations achieved record-setting profits, on average, even as market valuations dropped below historical norms.A fundamentals-based investment approach proved relatively ineffective in a market fueled mainly by emotion, causing most active portfolio managers to lag market averages. We are hopeful that equity investors will adopt a more rational perspective in 2012. Our economic forecast calls for a mild acceleration of the U.S. recovery as the domestic banking system regains strength, credit conditions loosen and housing markets begin a long-awaited convalescence. Of course, we encourage you to talk with your financial adviser to help ensure that your investment objectives are properly aligned with your risk tolerance in pursuing potential market opportunities in 2012. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2011, through December 31, 2011, as provided by B. Randall Watts, Jr., CFA, and Robert C. Zeuthen, CFA, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2011, Dreyfus Mid-Cap Growth Fund’s Class A shares produced a total return of 0.00%, Class B shares returned –0.62%, Class C shares returned –0.63%, Class F shares returned 0.18% and Class I shares returned 0.37%. 1 In comparison, the fund’s benchmark, the Russell Midcap Growth Index (the “Index”), produced a total return of –1.65% for the same period. 2 A variety of macroeconomic disappointments weighed on equity markets during much of 2011, but rallies in the first and fourth quarters enabled midcap stocks to post only a mild loss, on average. The fund produced higher returns than its benchmark, primarily due to strong stock selections in the consumer staples, industrials and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks capital appreciation. The fund will normally invest at least 80% of its net assets in equity securities of companies within the market capitalization range of companies comprising the Russell Midcap Growth Index. The fund also may invest in larger or smaller companies if they represent better prospects for capital appreciation.We look for companies whose fundamental strengths suggest the potential for superior earnings growth over time. We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Economic Uncertainty Triggered Market Volatility During the opening months of 2011, broad confidence in U.S. economic growth overcame investors’ concerns regarding a series of unsettling global developments, including unprecedented political unrest in the Middle East and North Africa, natural and nuclear disasters in Japan, and an escalating sovereign debt crisis in Europe. By the spring, however, with European financial instability intensifying, emerging-markets growth The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) slowing and the U.S. economy showing signs of renewed weakness, investor confidence came under increasing pressure. Negative market trends were exacerbated by the downgrading of long-term U.S. government debt by a major credit-rating agency in early August, sparking severe market declines through September. In October, market conditions began to show signs of improvement, bolstered by better U.S. economic data, reductions in the unemployment rate and some positive developments in the global economy.While stock market volatility remained high during the final quarter of the year, mid-cap stocks rallied, helping the Index regain much of the ground it had lost earlier. However, returns for midcap stocks proved weaker than those of large-cap stocks as skittish investors continued to favor large, well-established companies over their smaller, faster-growing counterparts. Stock Selection Strategy Bolstered Relative Performance In this challenging investment climate, our security selection strategy drove above-average returns in several market sectors. In the traditionally defensive consumer staples sector, beverage maker Hansen Natural expanded its domestic and international presence, enabling it to report better-than-expected quarterly results amid higher levels of customer demand. Upscale cosmetics seller Estée Lauder implemented a successful turnaround strategy, bolstering sales throughout the world. Among industrial companies, the fund scored success with diversified manufacturer Roper Industries on the strength of significantly positive cash flows, a healthy balance sheet and recent strategic acquisitions. Risk management specialistVerisk Analytics also posted earnings above analysts’ expectations, as a series of natural disasters boosted sales in the company’s decision analytics business. Results from the consumer discretionary sector were enhanced by specialty retailer Ulta Salon , which achieved favorable same-store sales comparisons and higher profit margins in the prestige segment of the beauty industry. Aftermarket auto parts seller LKQ gained value due to strong organic growth, competitive pricing and a robust acquisition pipeline. Laggards during 2011 were concentrated primarily in the financials and health care sectors. Among financial stocks, real estate investment trust Mid-America Apartment Communities reduced its earnings guidance, causing its stock to fall. Prepaid financial services company Green Dot declined amid concerns regarding stricter government regulations on 4 consumer card fees and disclosures. In the health care sector, biotech-nology firm Dendreon reported disappointing sales of a key oncology drug, prompting the company to reduce its sales and earnings forecast. Focusing on Underlying Fundamentals As of year-end, we have seen some encouraging evidence of progress toward a resolution of Europe’s debt crisis and improved economic conditions in the United States.Although we expect stock market volatility to persist over the near term as investors react to new headlines and macroeconomic developments, we are confident that investors will return to a focus on underlying business fundamentals over the longer term. Consequently, we have maintained our longstanding, fundamentals-based investment approach, which has identified a number of attractive growth opportunities in the information technology sector, particularly among Internet software and services providers.We have found fewer opportunities meeting our investment criteria in the materials sector, where lower commodity prices and reduced demand from the emerging markets could weigh on stock prices. January 17, 2012 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Midsize companies carry additional risks because their earnings and revenues tend to be less predictable and their share prices more volatile than those of larger, more established companies. The shares of midsize companies tend to trade less frequently than those of larger, more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 29, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — The Russell Midcap Growth Index measures the performance of the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund.The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class B, Class C, Class F and Class I shares of Dreyfus Mid-Cap Growth Fund on 12/31/01 to a $10,000 investment made in the Russell Midcap Growth Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes (after any expense reimbursements). Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index measures the performance of those companies among the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/11 1
